 
GUARANTY
 
This GUARANTY (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, this “Guaranty”) is made as of this ____ day of ____,
2008 , by Options Acquisition Sub,, Inc., a Delaware corporation (“the
“Guarantor”) in favor of CUSTOMER ACQUISITION NETWORK HOLDINGS, INC., a Delaware
corporation.(the “Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, as of the date hereof, the Secured Party has made a loan and certain
other financial accommodations (collectively, the “Loan”) to OPTIONS MEDIA GROUP
HOLDINGS, INC., a Nevada corporation (the “Company”), as evidenced by those
certain secured senior note in an original aggregate principal amount of
$_____________ (such note, together with any promissory notes or other
securities issued in exchange or substitution therefor or replacement thereof,
and as any of the same may be amended, supplemented, restated or modified and in
effect from time to time, the “Note”);
 
WHEREAS, pursuant to a Pledge Agreement of even date herewith (as the same may
be amended, restated, supplemented or otherwise modified and in effect from time
to time, the “Pledge Agreement”) by the Company in favor of the Secured Party,
the Company has created a lien on and security interest in all of the capital
stock and other equity interests of the Guarantor to the Secured Party, and
pledged such capital stock and equity interests to the Secured Party, for its
benefit;
 
WHEREAS, pursuant to a Security Agreement of even date herewith (as the same may
be amended, restated, supplemented or otherwise modified and in effect from time
to time, the “Security Agreement”) by the “Debtors” (as defined therein) in
favor of the Secured Party, such Debtors have granted the Secured Party , for
its benefit, a first priority security interest in, and lien upon and pledge of
each of their rights in the Collateral (as defined in the Security Agreement);
and
 
WHEREAS, the Guarantor is a direct subsidiary of the Company and, as such, will
derive substantial benefit and advantage from the Loans and other financial
accommodations available to the Company set forth in the Note, and it will be to
each Guarantor’s direct interest and economic benefit to assist the Company in
procuring said Loans and other financial accommodations from the Secured Party.
 
NOW, THEREFORE, for and in consideration of the premises and in order to induce
the Secured Party to make the Loans, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:
 
1. Definitions. As used herein:
 
“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time thereunder.
 
“Event of Default” shall have the meaning ascribed to such term in the Note.
 
 
 

--------------------------------------------------------------------------------

 

“Obligations” shall mean (i) all obligations, liabilities and indebtedness of
every nature of the Company from time to time owed or owing to the Secured
Party, including, without limitation, all obligations, liabilities and
indebtedness of every nature of the Company under the Loan, the Note, the
Security Agreement and the other transaction documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest and all fees, taxes, indemnities, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable whether before or
after the filing of a bankruptcy, insolvency or similar proceeding under
applicable federal, state, foreign or other law and whether or not an allowed
claim in any such proceeding, and (ii) all obligations, liabilities and
indebtedness of every nature of the Guarantor from time to time owed or owing to
the Secured Party, including, without limitation, all obligations, liabilities
and indebtedness of every nature of the Guarantor under or in respect of this
Guaranty, the Loan, the Note, the Pledge Agreement, the Security Agreement, and
the other documents executed in relation to the Loan (the “Transaction
Documents”), as the case may be, including, without limitation, the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest and
all fees, taxes, indemnities, costs and expenses, whether primary, secondary,
direct, contingent, fixed or otherwise, heretofore, now and/or from time to time
hereafter owing, due or payable whether before or after the filing of a
bankruptcy, insolvency or similar proceeding under applicable federal, state,
foreign or other law and whether or not an allowed claim in any such proceeding.
 
2. Guaranty of Payment.
 
(a) The Guarantor hereby unconditionally and irrevocably guaranties the full and
prompt payment and performance to the Secured Party when due, upon demand, at
maturity or by reason of acceleration or otherwise and at all times thereafter,
of any and all of the Obligations.
 
(b) The Guarantor acknowledges that valuable consideration supports this
Guaranty, including, without limitation, the consideration set forth in the
recitals above, as well as any commitment to lend, extension of credit or other
financial accommodation, whether heretofore or hereafter made by the Secured
Party to the Company; any extension, renewal or replacement of any of the
Obligations; any forbearance with respect to any of the Obligations or
otherwise; any cancellation of an existing guaranty; any purchase of any of the
Company’s assets by the Secured Party; or any other valuable consideration.
 
(c) The Guarantor agrees that all payments under this Guaranty shall be made in
United States currency and in the same manner as provided for the Obligations.
 
(d) Notwithstanding any provision of this Guaranty to the contrary, it is
intended that this Guaranty, and any interests, liens and security interests
granted by the Guarantor as security for this Guaranty, not constitute a
“Fraudulent Conveyance” (as defined below) in the event that this Guaranty or
such interest is subject to the Bankruptcy Code or any applicable fraudulent
conveyance or fraudulent transfer law or similar law of any state. Consequently,
the Guarantor and the Secured Party agree that if this Guaranty, or any such
interests, liens or security interests securing this Guaranty, would, but for
the application of this sentence, constitute a Fraudulent Conveyance, this
Guaranty and each such lien and security interest shall be valid and enforceable
only to the maximum extent that would not cause this Guaranty or such interest,
lien or security interest to constitute a Fraudulent Conveyance, and this
Guaranty shall automatically be deemed to have been amended accordingly at all
relevant times. For purposes hereof, “Fraudulent Conveyance” means a fraudulent
conveyance under Section 548 of the Bankruptcy Code or a fraudulent conveyance
or fraudulent transfer under the provisions of any applicable fraudulent
conveyance or fraudulent transfer law or similar law of any state, as in effect
from time to time.
 
3. Costs and Expenses. The Guarantor agrees to pay on demand, all costs and
expenses of every kind incurred bythe Secured Party: (a) in enforcing this
Guaranty, (b) in collecting any of the Obligations from the Company or the
Guarantor, (c) in realizing upon or protecting or preserving any collateral for
this Guaranty or for payment of any of the Obligations, and (d) in connection
with any amendment of, modification to, waiver or forbearance granted under, or
enforcement or administration of any transaction document or for any other
purpose in connection with any transaction document. “Costs and expenses” as
used in the preceding sentence shall include, without limitation, reasonable
attorneys’ fees incurred by the Secured Party in retaining counsel for advice,
suit, appeal, any insolvency or other proceedings under the Bankruptcy Code or
otherwise, or for any other purpose specified in the preceding sentence.
 
 
2

--------------------------------------------------------------------------------

 

4. Nature of Guaranty: Continuing, Absolute and Unconditional.
 
(a) This Guaranty is and is intended to be a continuing guaranty of payment of
the Obligations, and not of collection, and is intended to be independent of and
in addition to any other guaranty, indorsement, collateral or other agreement
held by the Secured Party therefor or with respect thereto, whether or not
furnished by the Guarantor. The Secured Party shall not be required to prosecute
collection, enforcement or other remedies against Company, the Guarantor or
guarantor of the Obligations or any other person or entity, or to enforce or
resort to any of the Collateral or other rights or remedies pertaining thereto,
before calling on the Guarantor for payment. The obligations of the Guarantor to
repay the Obligations hereunder shall be unconditional. The Guarantor shall have
no right of subrogation with respect to any payments made by the Guarantor
hereunder until the termination of this Guaranty in accordance with Section 8
below, and hereby waives any benefit of, and any right to participate in, any
security or collateral given to the Secured Party to secure payment of the
Obligations, and the Guarantor agrees that it will not take any action to
enforce any obligations of the Company to the Guarantor prior to the Obligations
being finally and irrevocably paid in full in cash, provided that, in the event
of the bankruptcy or insolvency of the Company, the Secured Party shall be
entitled notwithstanding the foregoing, to file in the name of the Guarantor or
in its own name a claim for any and all indebtedness owing to the Guarantor by
the Company (exclusive of this Guaranty), vote such claim and to apply the
proceeds of any such claim to the Obligations.
 
(b) For the further security of the Secured Party and without in any way
diminishing the liability of the Guarantor, following the occurrence of an Event
of Default, all debts and liabilities, present or future of the Company to the
Guarantor and all monies received from the Company or for its account by the
Guarantor in respect thereof shall be received in trust for the Secured Party
and forthwith upon receipt shall be paid over to the Secured Party, for its
benefit, until all of the Obligations have been finally and irrevocably paid in
full in cash. This assignment and postponement is independent of and severable
from this Guaranty and shall remain in full effect whether or not the Guarantor
is liable for any amount under this Guaranty.
 
(c) This Guaranty is absolute and unconditional and shall not be changed or
affected by any representation, oral agreement, act or thing whatsoever, except
as herein provided. This Guaranty is intended by the Guarantor to be the final,
complete and exclusive expression of the guaranty agreement between the
Guarantor and the Secured Party. No modification or amendment of any provision
of this Guaranty shall be effective against any party hereto unless in writing
and signed by a duly authorized officer of such party.
 
(d) The Guarantor hereby releases the Company from all, and agrees not to assert
or enforce (whether by or in a legal or equitable proceeding or otherwise) any
“claims” (as defined in Section 101(5) of the Bankruptcy Code), whether arising
under any law, ordinance, rule, regulation, order, policy or other requirement
of any domestic or foreign government or any instrumentality or agency thereof,
having jurisdiction over the conduct of its business or assets or otherwise, to
which the Guarantor is or would at any time be entitled by virtue of its
obligations hereunder, any payment made pursuant hereto or the exercise by the
Secured Party of its rights with respect to the Collateral, including any such
claims to which the Guarantor may be entitled as a result of any right of
subrogation, exoneration or reimbursement.
 
 
3

--------------------------------------------------------------------------------

 

5. Certain Rights and Obligations.
 
(a) The Guarantor acknowledges and agrees that the Secured Party may, without
notice, demand or any reservation of rights against the Guarantor and without
affecting the Guarantor’s obligations hereunder, from time to time:
 
(i) renew, extend, increase, accelerate or otherwise change the time for payment
of, the terms of or the interest on the Obligations or any part thereof or grant
other indulgences to the Company or others;
 
(ii) accept from any person or entity and hold collateral for the payment of the
Obligations or any part thereof, and modify, exchange, enforce or refrain from
enforcing, or release, compromise, settle, waive, subordinate or surrender, with
or without consideration, such collateral or any part thereof;
 
(iii) accept and hold any indorsement or guaranty of payment of the Obligations
or any part thereof, and discharge, release or substitute any such obligation of
any such indorser or guarantor, or discharge, release or compromise the
Guarantor, or any other person or entity who has given any security interest in
any collateral as security for the payment of the Obligations or any part
thereof, or any other person or entity in any way obligated to pay the
Obligations or any part thereof, and enforce or refrain from enforcing, or
compromise or modify, the terms of any obligation of any such indorser,
guarantor, or person or entity;
 
(iv) dispose of any and all collateral securing the Obligations in any manner as
the Collateral Agent, in its sole discretion, may deem appropriate, and direct
the order or manner of such disposition and the enforcement of any and all
endorsements and guaranties relating to the Obligations or any part thereof as
the Secured Party t in its sole discretion may determine;
 
(v) determine the manner, amount and time of application of payments and
credits, if any, to be made on all or any part of any component or components of
the Obligations (whether principal, interest, fees, costs, and expenses, or
otherwise), including, without limitation, the application of payments received
from any source to the payment of indebtedness other than the Obligations even
though the Secured Party might lawfully have elected to apply such payments to
the Obligations to amounts which are not covered by this Guaranty; and
 
(vi) take advantage or refrain from taking advantage of any security or accept
or make or refrain from accepting or making any compositions or arrangements
when and in such manner as the Secured Party, in its sole discretion, may deem
appropriate;
 
and generally do or refrain from doing any act or thing which might otherwise,
at law or in equity, release the liability of the Guarantor as a guarantor or
surety in whole or in part, and in no case shall the Secured Party be
responsible or shall the Guarantor be released either in whole or in part for
any act or omission in connection with the Secured Party having sold any
security at less than its value.
 
(b) Following the occurrence of an Event of Default, and upon demand by the
Secured Party, the Guarantor hereby agrees to pay the Obligations to the extent
hereinafter provided:
 
(i) without deduction by reason of any setoff, defense (other than payment) or
counterclaim of the Company or the Guarantor;
 
(ii) without requiring presentment, protest or notice of nonpayment or notice of
default to the Guarantor, to the Company or to any other person or entity;
 
 
4

--------------------------------------------------------------------------------

 

(iii) without demand for payment or proof of such demand or filing of claims
with a court in the event of receivership, bankruptcy or reorganization of the
Company or the Guarantor;
 
(iv) without requiring the Secured Party to resort first to the Company (this
being a guaranty of payment and not of collection) or to any other guaranty or
any collateral which the Secured Party may hold;
 
(v) without requiring notice of acceptance hereof or assent hereto by the
Secured Party; and
 
(vi) without requiring notice that any of the Obligations has been incurred,
extended or continued or of the reliance by the Secured Party upon this
Guaranty;
 
all of which the Guarantor hereby waives.
 
(c) The Guarantor’s obligation hereunder shall not be affected by any of the
following, all of which the Guarantor hereby waives:
 
(i) any failure to perfect or continue the perfection of any security interest
in or other lien on any collateral securing payment of any of the Obligations or
the Guarantor’s obligation hereunder;
 
(ii) the invalidity, unenforceability, propriety of manner of enforcement of, or
loss or change in priority of any document or any such security interest or
other lien or guaranty of the Obligations;
 
(iii) any failure to protect, preserve or insure any such collateral;
 
(iv) failure of the Guarantor to receive notice of any intended disposition of
such collateral;
 
(v) any defense arising by reason of the cessation from any cause whatsoever of
liability of the Company including, without limitation, any failure, negligence
or omission by the Guarantor in enforcing its claims against the Company;
 
(vi) any release, settlement or compromise of any obligation of the Company, or
any other guarantor of the Obligations;
 
(vii) the invalidity or unenforceability of any of the Obligations;
 
(viii) any change of ownership of the Company or any other guarantor of the
Obligations or the insolvency, bankruptcy or any other change in the legal
status of the Company, or any other guarantor of the Obligations;
 
(ix) any change in, or the imposition of, any law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect the
validity, enforceability or the payment when due of the Obligations;
 
 
5

--------------------------------------------------------------------------------

 

(x) the existence of any claim, setoff or other rights which the Guarantor,
Company, or guarantor of the Obligations or any other person or entity may have
at any time against the Secured Party or the Company in connection herewith or
any unrelated transaction;
 
(xi)  the Secured Party’s election in any case instituted under chapter 11 of
the Bankruptcy Code, of the application of section 1111(b)(2) of the Bankruptcy
Code;
 
(xii) any use of cash collateral, or grant of a security interest by the
Company, as debtor in possession, under sections 363 or 364 of the Bankruptcy
Code;
 
(xiii) the disallowance of all or any portion of any of the Secured Party’s
claims for repayment of the Obligations under sections 502 or 506 of the
Bankruptcy Code; or
 
(xiv) any other fact or circumstance which might otherwise constitute grounds at
law or equity for the discharge or release of the Guarantor from its obligations
hereunder, all whether or not the Guarantor shall have had notice or knowledge
of any act or omission referred to in the foregoing clauses (i) through (xiii)
of this Section 5(c).
 
6. Representations and Warranties. The Guarantor further represents and warrants
to the Secured Party that: (a) the Guarantor is a corporation or other entity
duly incorporated or organized, as applicable, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
as applicable, and has full power, authority and legal right to own its property
and assets and to transact the business in which it is engaged; (b) the
Guarantor has full power, authority and legal right to execute and deliver, and
to perform its obligations under, this Guaranty, and has taken all necessary
action to authorize the guarantee hereunder on the terms and conditions of this
Guaranty and to authorize the execution, delivery and performance of this
Guaranty; (c) this Guaranty has been duly executed and delivered by the
Guarantor and constitutes a legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except to the
extent that such enforceability is subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance and moratorium laws and other laws of
general application affecting enforcement of creditors’ rights generally, or the
availability of equitable remedies, which are subject to the discretion of the
court before which an action may be brought; and (d) the execution, delivery and
performance by the Guarantor of this Guaranty do not require any action by or in
respect of, or filing with, any governmental body, agency or official and do not
violate, conflict with or cause a breach or a default under any provision of
applicable law or regulation or of the organizational documents of the Guarantor
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon it.
 
7. [Reserved]
 
8. Termination. This Guaranty shall not terminate until such time, if any, as
(i) all Indebtedness under the Note secured hereby shall be finally and
irrevocably paid in full in cash, (ii) no Note shall remain outstanding, and
(iii) there shall exist no other outstanding payment or reimbursement
obligations (other than contingent indemnification obligations for which no
claims shall have been asserted) of the Company or the Guarantor to the Secured
Party under any of the transaction documents. Thereafter, but subject to the
following, this Guaranty shall automatically terminate and the Secured Party
take such action and execute such documents as the Guarantor may request (and at
the Guarantor’s cost and expense) in order to evidence the termination of this
Guaranty. The Guarantor further agrees that, to the extent that the Company
makes a payment or payments to the Secured Party on the Obligations, or the
Secured Party receive any proceeds of collateral securing the Obligations or any
other payments with respect to the Obligations, which payment or receipt of
proceeds or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be returned or repaid to
the Company, its estate, trustee, receiver, debtor in possession or any other
person or entity, including, without limitation, the Guarantor, under any
insolvency or bankruptcy law, state or federal law, common law or equitable
cause, then to the extent of such payment, return or repayment, the obligation
or part thereof which has been paid, reduced or satisfied by such amount shall
be reinstated and continued in full force and effect as of the date when such
initial payment, reduction or satisfaction occurred, and this Guaranty shall
continue in full force notwithstanding any contrary action which may have been
taken by the Secured Party in reliance upon such payment, and any such contrary
action so taken shall be without prejudice to the Secured Party’s rights under
this Guaranty and shall be deemed to have been conditioned upon such payment
having become final and irrevocable.
 
 
6

--------------------------------------------------------------------------------

 

9. Guaranty of Performance. The Guarantor also guaranties the full, prompt and
unconditional performance of all obligations and agreements of every kind owed
or hereafter to be owed by the Company to the Secured Party under the
Transaction Documents. Every provision for the benefit of the Secured Party
contained in this Guaranty shall apply to the guaranty of performance given in
this paragraph.
 
10. Assumption of Liens and Obligations. To the extent that the Guarantor has
received or shall hereafter receive distributions or transfers from the Company
of property or cash that are subject, at the time of such contribution, to liens
and security interests in favor of the Secured Party in accordance with the
Note, the Security Agreement or the Pledge Agreement, the Guarantor hereby
expressly agrees that (i) it shall hold such assets subject to such liens and
security interests, and (ii) it shall be liable for the payment of the
Obligations secured thereby. The Guarantor’s obligations under this Section 10
shall be in addition to its obligations as set forth in other sections of this
Guaranty and not in substitution therefor or in lieu thereof.
 
11. Miscellaneous.
 
(a) The terms “Company” and “Guarantor” as used in this Guaranty shall include:
(i) any successor individual or individuals, association, partnership, limited
liability company or corporation to which all or substantially all of the
business or assets of the Company or the Guarantor shall have been transferred
and (ii) any other association, partnership, limited liability company,
corporation or entity into or with which the Company or the Guarantor shall have
been merged, consolidated, reorganized, or absorbed.
 
(b) Without limiting any other right of a the Secured Party, whenever the
Secured Party has the right to declare any of the Obligations to be immediately
due and payable (whether or not it has been so declared), the Secured Party, at
its sole election without notice to the undersigned may appropriate and set off
against the Obligations:
 
(i) any and all indebtedness or other moneys due or to become due to the
Guarantor by the Secured Party; and
 
(ii) any credits or other property belonging to the Guarantor (including all
account balances, whether provisional or final and whether or not collected or
available) at any time held by or coming into the possession of the Secured
Party, or any affiliate of the Secured Party, whether for deposit or otherwise;
 
whether or not the Obligations or the obligation to pay such moneys owed by the
Secured Party is then due, and the Secured Party shall be deemed to have
exercised such right of set off immediately at the time of such election even
though any charge therefor is made or entered on the Secured Party’s records
subsequent thereto. The Secured Party agrees to notify the Guarantor in a
reasonably practicable time of any such set-off; however, failure to so notify
the Guarantor shall not affect the validity of any set-off.
 
 
7

--------------------------------------------------------------------------------

 

(c) The Guarantor’s obligation hereunder is to pay the Obligations in full in
cash when due according to the Transaction Documents and the other agreements,
documents and instruments governing the Obligations to the extent provided
herein, and shall not be affected by any stay or extension of time for payment
by the Company resulting from any proceeding under the Bankruptcy Code or any
similar law.
 
(d) No course of dealing between the Company or the Guarantor and the Secured
Party and no act, delay or omission by the Secured Party in exercising any right
or remedy hereunder or with respect to any of the Obligations shall operate as a
waiver thereof or of any other right or remedy, and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. The Secured Party may remedy any default
by the Company under any agreement with the Company or with respect to any of
the Obligations in any reasonable manner without waiving the default remedied
and without waiving any other prior or subsequent default by the Company. All
rights and remedies of the Secured Party hereunder are cumulative.
 
(e) This Guaranty shall inure to the benefit of the Secured Party and each such
entity’s successors and assigns.
 
(f) The Secured Party may assign its rights hereunder without the consent of the
Guarantor, in which event such assignee shall be deemed to be the Secured Party
hereunder with respect to such assigned rights.
 
(g) Captions of the sections of this Guaranty are solely for the convenience of
the parties hereto, and are not an aid in the interpretation of this Guaranty
and do not constitute part of the agreement of the parties set forth herein.
 
(h) If any provision of this Guaranty is unenforceable in whole or in part for
any reason, the remaining provisions shall continue to be effective.
 
(i) All questions concerning the construction, validity, enforcement and
interpretation of this Guaranty shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York. The Guarantor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Guarantor hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Guaranty and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties acknowledge that the Secured Party has executed each of the
transaction documents to be executed by it in the State of New York.
 
 
8

--------------------------------------------------------------------------------

 

(j) Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, and , directed to the notice address
set forth in the Security Agreement; provided, that any communication shall be
effective as to the Guarantor if made or sent to the Company in accordance with
the foregoing.
 
12. WAIVERS.
 
(a) THE GUARANTOR WAIVES THE BENEFIT OF ALL VALUATION, APPRAISAL AND EXEMPTION
LAWS.
 
(b) UPON THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT, THE GUARANTOR HEREBY
WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE
SECURED PARTY OF ITS RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT JUDICIAL PROCESS
OR TO REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE OR
HEARING. EACH GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS
CHOICE WITH RESPECT TO THIS TRANSACTION AND THIS GUARANTY.
 
(c) THE GUARANTOR WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY PARTY TO THIS GUARANTY. THE GUARANTOR AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE GUARANTOR FURTHER AGREES THAT ITS RIGHT TO A
TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS GUARANTY.
 
13. Payments Free of Taxes.
 
(a) Definitions. In this Section 13:
 
(i) “Excluded Taxes” means, with respect to the Secured Party, or any other
recipient of any payment to be made by or on account of any obligations of the
Guarantor under this Guaranty, or under the Security Agreement or the Pledge
Agreement, income or franchise taxes imposed on (or measured by) its net income
by any jurisdiction under the laws of which such recipient is organized or in
which its principal office is located.
 
(ii) “Governmental Authority” means the government of the United States of
America or any other nation, or any political subdivision thereof, whether state
or local, or any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over the Company or any of its Subsidiaries, or any of their
respective properties, assets or undertakings.
 
(iii) “Indemnified Taxes” means Taxes other than Excluded Taxes.
 
 
9

--------------------------------------------------------------------------------

 

(iv) “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
(b) Any and all payments by or on account of any obligation of any of the
Guarantor under this Guaranty or the Security Agreement or the Pledge Agreement
shall be made without any set-off, counterclaim or deduction and free and clear
of and without deduction for any Indemnified Taxes; provided that if the
Guarantor shall be required to deduct any Indemnified Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 14(b)), the Secured Party receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Guarantor shall make such deductions and (iii) the Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(c) Indemnification by the Guarantor. The Guarantor shall indemnify the the
Secured Party within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes paid by the Secured Party, on or with respect to
any payment by or on account of any obligation of the Guarantor under this
Guaranty and the Security Agreement and the Pledge Agreement (including
Indemnified Taxes or imposed or asserted on or attributable to amounts payable
under this Section 14) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The Secured Party shall provide the Guarantor reasonably prompt
notification of the assessment and pay the Indemnified Taxes to the Governmental
Authority promptly following receipt of indemnification therefor from the
Guarantor. A certificate of the Secured Party as to the amount of such payment
or liability under this Section 13 shall be delivered to the Guarantor and shall
be conclusive absent manifest error.
 
(d)  Refunds. If the Secured Party receives a refund in respect of any
Indemnified Taxes as to which it has been indemnified by the Guarantor or with
respect to which the Guarantor has paid additional amounts pursuant to this
Section 13, it shall within 30 days from the date of such receipt pay over such
refund to the Guarantor (but only to the extent of additional amounts paid by
the Guarantor under this Section 13 with respect to the Indemnified Taxes giving
rise to the refund), net of all reasonable out-of-pocket expenses of the Secured
Party and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
Guarantor, upon the request of the Secured Party , agrees to repay the amount
paid over to the Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Secured Party in the
event the Secured Party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Secured Party to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Guarantor or any other person.
 
14. Counterparts; Headings. This Guaranty may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile, .pdf or
similar electronically transmitted signature shall be considered due execution
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original signature. The headings in this Guaranty
are for convenience of reference only and shall not alter or otherwise affect
the meaning hereof.
 
[rest of page intentionally left blank; signature page follows]
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first written above.
 

 
GUARANTOR:
     
OPTIONS ACQUISITION SUB, INC.,
 
a Delaware corporation
     
By: 
     
Name: Scott Frohman
   
Title:   Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Joinder
Joinder to Guaranty


The undersigned, [__________] a [__________], hereby joins in the execution of
that certain Guaranty dated as of _____ __, 2008 (the “Guaranty”), by Options
Acquisition Sub, Inc., a Delaware corporation, and each other person or entity
that becomes a Guarantor thereunder after such date and pursuant to the terms
thereof, to and in favor of Customer Acquisition Network Holdings, Inc., as
secured party. By executing this Joinder, the undersigned hereby agrees that it
is a Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor. The undersigned agrees to be bound by all of the terms
and provisions of the Guaranty and represents and warrants that the
representations and warranties set forth in Section 6 of the Guaranty are, with
respect to the undersigned, true and correct as of the date hereof. Each
reference to a Guarantor in the Guaranty shall be deemed to include the
undersigned.
 
In Witness Whereof, the undersigned has executed this Joinder this ___ day of
_________, 200_.
 

   

 
 
 

--------------------------------------------------------------------------------

 
 